Citation Nr: 1615133	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected headaches. 

2. Entitlement to an initial compensable rating for service-connected hypertension. 

3. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to a compensable rating for service-connected left ear hearing loss. 

5. Entitlement to a total disability rating based upon individual unemployability (TDIU)

6. Entitlement to service connection for erectile dysfunction.

7. Entitlement to service connection for a spine disorder, including degenerative disc disease, lumbar and cervical spine, with bilateral and upper lower extremity neurological deficits.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for right ear hearing loss.

10. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder including actinic keratosis and jungle rot.

11. Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969 and is receipt of the Combat Infantryman's Badge (CIB) and the Bronze Star for meritorious service opposed a hostile enemy. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). An October 2010 rating decision granted service connection for hypertension and headaches and assigned both initial noncompensable ratings.  The October 2010 rating decision also denied service connection for a spine disorder, increased ratings for service-connected PTSD and left ear hearing loss, as well as a TDIU, and determined that there was no new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for right ear hearing loss and a skin disability.  An April 2012 rating decision denied service connection for erectile dysfunction.

In December 2013, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO, and in December 2015, he testified via video-conference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  Transcripts of the hearings have been associated with the claims file. 

The issues of entitlement to an initial compensable rating for service-connected hypertension, a rating in excess of 50 for service-connected PTSD, a compensable rating for service-connected left ear hearing loss, a TDIU, service connection for a spine disability, and service connection for a skin disability, to include as due to herbicide exposure, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a written statement received by VA on April 24, 2014, prior to the promulgation of a Board decision and subsequent to the RO's April 17, 2014, certification of the appeal to the Board, the Veteran withdrew his appeal of the claim of entitlement to service connection for erectile dysfunction. 

2. In a written statement received by VA on April 28, 2014, prior to the promulgation of a Board decision and subsequent to the RO's April 17, 2014, certification of the appeal to the Board, the Veteran withdrew his appeal of the claim of entitlement to an initial compensable rating for service-connected headaches. 

3. In a July 2003 rating decision, the RO denied service connection for jungle rot; the Veteran did not appeal.

4.  In a September 2003 rating decision, the RO denied service connection for actinic keratosis; the Veteran did not perfect an appeal.

5. In a March 2005 rating decision, the RO denied service connection for right ear hearing loss; the Veteran did not perfect an appeal.

6. Additional evidence has been received since the July 2003, September 2003 and March 2005 RO rating decisions that relates to unestablished facts necessary to substantiate the previously denied claims of entitlement to service connection for a skin disability and right ear hearing loss, respectively.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal of the claim of entitlement to an initial compensable rating for service-connected headaches have been met.  38 U.S.C.A.    § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

3. The July 2003 RO rating decision that denied service connection for jungle rot is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).

4. The September 2003 RO rating decision that denied service connection for actinic keratosis is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).

5. The March 2005 RO rating decision that denied service connection for right ear hearing loss is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).
 
6. The criteria are met for reopening the claims of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure, and entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches and Erectile Dysfunction

On April 24, 2014, and April 28, 2014, VA received the Veteran's written statements indicating his desire to withdraw his appeals as to the claims of entitlement to service connection for erectile dysfunction and an initial compensable rating for service-connected headaches, respectively.  Such were received after the April 17, 2014, certification of the appeal of those claims to the Board. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to these two claims, there remains no allegation of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal, limited to these two claims, and the claims are dismissed.

Skin Disorder and Right Ear Hearing Loss

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. 

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118.  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The July 2003 RO rating decision denied the Veteran's claim of entitlement to service connection for jungle rot of the feet on the basis that the service medical records were negative for a diagnosis of any foot condition to include
jungle rot and that "in the absence of an actual diagnosis of jungle rot of the feet service connection is denied."  The Veteran did not appeal.  The September 2003 RO rating decision denied the claim of entitlement to service connection for actinic keratosis on the basis that the Veteran's present skin disability was not related to his in-service dermatological complaint and treatment, and was thus not incurred or caused by or in service.  The relevant evidence of record at that time included the Veteran's statements and his service and private treatment records, as well as report of his VA examination.  The Veteran filed a May 2004 Notice of Disagreement (NOD) with the September 2003 RO rating decision, however, he did not perfect his appeal as to that issue resultant to a November 2004 Statement of the Case (SOC). As such, the July 2003 and September 2003 RO rating decisions became final.

The March 2005 RO rating decision denied the claim of entitlement to service connection for right ear hearing loss on the basis that the Veteran's present hearing acuity in the right ear did not meet VA standards to be considered hearing loss as a disability.  The relevant evidence of record at that time included the Veteran's statements and his service and private treatment records, as well as report of his VA examination.  Within one year of the RO's rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  As such, the March 2005 RO rating decision became final.

Since the time of the July 2003, September 2003 and March 2005 RO rating decisions, relevant additional evidence, to include additional statements of the Veteran and his updated VA and private treatment records, and reports of VA examinations, has been added to the claims file.  

As to the Veteran's previously denied claims of entitlement to service connection for a skin disorder, at the time of his December 2015 Board hearing, the Veteran asserted that his skin disability was related to his in-service exposure to sun and herbicides in the Republic of Vietnam.  In an April 2010 statement, the Veteran asserted that his skin disability was related to in-service exposure to herbicides and other chemicals.  While separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories, the Board finds that the alternate theory of entitlement is sufficient to meet the liberal new and material evidence requirements.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  In determining that the evidence submitted since the July and September 2003 RO rating decisions was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  In this case, VA may assist the Veteran by obtaining a sufficient etiological opinion as to his skin disability that considers his assertions that such is due to his in-service exposure to herbicides, sun, and chemicals. 

As to the Veteran's previously denied claim of entitlement to service connection for right ear hearing loss, additional VA examinations conducted over the course of the appeal have shown decreased right ear hearing acuity.  Specifically, at the time of his December 2015 Board hearing, the Veteran asserted that his right ear hearing loss had worsened since his last VA examination.  It has not been established that the Veteran meets the threshold inquiry of any service connection claim, a current disability, as to his right ear hearing loss, in this case, right ear hearing loss that meets the VA standards to be considered hearing loss as a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.385 (2015).  However, it remains that there is evidence of worsening right ear hearing loss and it may be that the Veteran, at this time, has right ear hearing loss that may be considered a disability for VA purposes.  In determining that the evidence submitted since the March 2005 RO rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  In this case, VA may assist the Veteran by affording him a VA examination to determine the current severity of his right ear hearing loss. 

As the Board has determined that new and material evidence has been received as to the Veteran's claims, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claims.


ORDER

The appeal, as to the claim of entitlement to service connection for erectile dysfunction, is dismissed. 

The appeal, as to the claim of entitlement to an initial compensable rating for service-connected headaches, is dismissed. 

New and material evidence having been received, the claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened; the appeal is granted to this extent only.


REMAND

The Veteran seeks increased ratings for his service-connected hypertension, left ear hearing loss, and PTSD. He last underwent VA examination of his PTSD in February 2014 and of his hearing acuity in March 2014, and his hypertension was last evaluated on a general medical VA examination in July 2011.  At the time of his December 2015 Board hearing, the Veteran asserted that his left ear hearing loss and hypertension had both worsened since he was last evaluated on VA examination; and in an April 2014 statement, the Veteran asserted that his PTSD had worsened since the last VA examination, albeit conducted only two months prior.  

In any event, the Veteran's PTSD and left ear hearing loss have not been evaluated by VA in over two years, his hypertension has not been evaluated by VA in almost five years, and of record are the Veteran's assertions that his disabilities have worsened since his last VA examination(s).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  On remand, the AOJ should afford the Veteran VA examinations for purpose of evaluating the severity of his service-connected PTSD, hypertension, and left ear hearing loss. 

As to the Veteran's claim of entitlement to service connection for right ear hearing loss, a VA examination is in order to determine whether the Veteran's right ear hearing acuity meets the VA standards to be considered hearing loss as a disability under 38 C.F.R. § 3.385, and if so, the etiology of such hearing loss.  The Veteran is already in receipt of service connection for left ear hearing loss and tinnitus, and his reported in-service acoustic trauma includes carrying 80-milimeter mortars and having to stand next to the tube to drop the rounds, without hearing protection, and being in helicopters with guards shooting, as well as being involved in firefights, including claymore mine explosions and infantry noise.  The Veteran's military occupational specialty (MOS) was that of infantry, and he is in receipt of the CIB and the Bronze Star for meritorious service opposed a hostile enemy.  On remand, the AOJ should afford the Veteran a VA examination and obtain a sufficient etiological opinion. 

As to the Veteran's claim of entitlement to service connection for a spine disability, additional development, including obtaining private treatment records and an amended VA etiological opinion, is in order.  On VA examination in March 2014, the examiner noted that the Veteran's VA treatment records demonstrate that the Veteran was involved in a 1992 motor vehicle accident during which he rolled over and experienced resultant low back pain.  The examiner specifically requested that records related to the 1992 motor vehicle accident, not currently associated with the claims file, be obtained prior to an etiological opinion.  

As to the Veteran's claim of entitlement to service connection for a skin disability, a VA examination in order to determine the etiology of any current skin disability is warranted, specifically considering the Veteran's assertion that such is related to his exposure to herbicides and/or sun in the Republic of Vietnam, as well as any yet to be specified chemicals.  

On remand, the AOJ should also provide the Veteran sufficient notice as to his claim of entitlement to service connection for a skin disability considering herbicide exposure and inquire as to the specific chemicals to which he was exposed that he asserts have caused his skin disability.  

As the claims discussed above are outstanding, the Veteran's claim of entitlement to a TDIU is not ripe for adjudication.  It is possible that the Veteran's service-connected disabilities may be rated as more disabling that currently rated or that he will be granted service connection for additional disabilities.  Evidence related to these findings may impact any determination as to the Veteran's employability related to his service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in November 2011, now outdated.  It does not appear that the AOJ forwarded a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer listed in his VA Form 21-8940.  On remand, the AOJ should request that the Veteran submit an updated VA Form 21-8940 and then seek a completed VA Form 21-4192 from the Veteran's listed employer. 

The most recent VA treatment records associated with the claims file are dated in March 2014, with the exception of multiple VA examination reports.  On remand, the AOJ should obtain and associate with the Veteran's claims file his updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice as to his claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2. Contact the Veteran and request that he clarify the specific chemicals to which he exposed during service that he asserts have caused his skin disability, beyond that of herbicides.  Any and all responses from the Veteran should be properly documented in the claims file. 

3. Contact the Veteran and request that he submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, as his application was dated in November 2011. Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.  All efforts to obtain such records must be documented in the claims file.  If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

4. Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in Clarksburg, West Virginia, dated from March 2014 to the present.  

5. Make arrangements to obtain the Veteran's complete treatment records related to his 1992 motor vehicle accident.

6.  After the above development has been completed, 
schedule the Veteran for an appropriate VA examination to assess the current level of severity of his PTSD.  The claims file must be made available to the examiner for review. 

The examiner must identify and describe the severity of all residuals of the Veteran's PTSD.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.

7. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his headaches.  The claims file must be made available to the examiner for review.  

The examiner must identify and describe the severity of all residuals of the Veteran's headaches.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.

8. Schedule the Veteran for a VA audiological examination. The claims file must be made available to the examiner for review.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should identify all functional impairment associated with the Veteran's hearing loss.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right ear hearing loss had its clinical onset during active service or is related to the Veteran's in-service noise exposure, including carrying 80-milimeter mortar and having to stand next to the tube to drop the rounds without hearing protection, and being in helicopters with guards shooting, as well as being involved in firefights, including claymore mine explosions, and infantry noise.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

9.  Forward the Veteran's claims file to the examiner who conducted the March 2014 VA examination of the Veteran's spine, or a suitable substitute.  If any examiner determines that a new physical examination of the Veteran is required, so schedule the Veteran. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical and/or thoracolumbar spine disorder had its clinical onset during active service or is related to any incident of service, considering the Veteran's report of being loaded with 80 or 100 pound gear and repeatedly jumping from helicopters hovering six-to-eight feet over the ground.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

10.  Schedule the Veteran for a VA examination skin examination.  The claims file must be made available to the examiner for review.  

The examiner must identify all current skin disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder had its clinical onset during active service or is related to any incident of service, considering the September 1968 in-service treatment for several infected superficial lesions, not furuncles, over his face, hands, and knee, and his reported "jungle rot" of the face during service; as well as his exposure to the sun and herbicides while in the Republic of Vietnam, and any other chemicals to which the Veteran attributes his skin disability.  The examiner should consider the Veteran's in-service and post-service skin complaints and diagnoses, including, but not limited to superficial lesions, actinic keratosis, seborrheic dermatitis, lentigo, hemangiomas, and seborrheic keratosis.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

11. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims on appeal. If further action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the case and allow him an appropriate opportunity to respond thereto. Thereafter, the case should be returned to this Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


